Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is responsive to the application filed 02/12/2021. Claims 1-20 are currently pending. 
Priority
Current application, US Application No. 17/174,654, filed 02/12/2021, claims foreign priority to 102020104008.3, filed 02/14/2020.
Examiner acknowledges that the certified copy of foreign priority copy has been received. However, the certified English translation copy of the original foreign document, which is not written in English, has not been received. There is no requirement to submit certified English translation copy at this stage according to 37 CFR 1.55(g)(3). However, should the need of certified English translated copy arise according to the cases mentioned in 37 CFR 1.55(g)(3), submission may be requested in the future.
Claim Objections
	Claims 9 and 10 are objected to because of the following informalities: 
As per claim 9, the phrase “configured for not taking account and/or for taking only weighted account of a time period in the time profile” should be replaced with “configured for not taking account or for taking only weighted account of a time period in the time profile” or with an appropriate phrase because “not taking account” and “taking account only weighted account” cannot coexist.
As per claim 10, the phrase “configured for not outputting the detection of the leakage type and/or for outputting it with at least one warning” should be replaced with “configured for not outputting the detection of the leakage type or for outputting it with at least one warning” or with an appropriate phrase because “not outputting” and “outputting” cannot coexist.
	Appropriate correction is required.
Claim Interpretation – 35 USC 112(f)

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

	The current application includes limitations in claim 1 that does not use the word “means,” but nonetheless is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because of the following reasons:

	Claim 1 includes limitation that use generic placeholder “monitoring device” that is coupled with functional languages, “configured for determining, recording or detecting” without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.

	The physical structure of modules recited in the claims can be found as a general computing system according to descriptions in the specification (see [pg. 14 line 13 – 19, Fig. 1 item 3], display device 5 also serves to show information from the
monitoring device 3, the monitoring device 3 can also output its information on further display devices not shown here [pg. 5 line 6-9], the detected variables can also
be at least partially processed by the monitoring device 3 [pg. 15 line 20-26]).

	If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f).
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


	Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
As per claims 1-2, 5-6 and 9-20, claim recites the limitation "being (or is suitable). 
The term “suitable” is a relative term which renders the claim indefinite. The term “suitable” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the sake of examination, the term is interpreted as a decorative phrase, failing to add a meaningful substance. Thus, the limitation is considered removed.

As per claims 3-4, 7-8 and 10, claims recite the term “about” in front of numbers, e.g. about 10%, about 8 breaths, about 30 seconds, about 10 l/min and so on.
The term “about” is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the sake of examination, the term is interpreted as a decorative phrase, failing to add a meaningful substance. Thus, the limitation is considered removed.
As per claims 2-20, claims are also rejected under 35 USC 112(b) because base claim 1 is rejected under 35 USC 112(b).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to nonstatutory subject matter. The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Specifically, representative claim 1 recites:
“A monitoring system for detecting leakages during ventilation with at least one ventilator, (A.1) 
wherein the system comprises at least one monitoring device for determining a leakage rate from at least one leakage parameter detected by one or more sensors, (A.2)
the monitoring device being suitable and configured for recording at least one time profile of the leakage parameter, (A.3.1)
for determining at least one measure for a rate of change of the leakage parameter in a time profile, (A.3.2) and 
for detecting at least one mouth leakage in accordance with the at least one measure, such that a mouth leakage can be differentiated from at least one other leakage type.(A.3.3)”.

The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. The above claim is considered to be in a statutory category (Process).
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea). In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim limitation, that covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) and mental processes (concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion).
For example, highlighted limitations/steps (1.A), (1.C.2) and (1.C.3) are treated by the Examiner as belonging to Mental Process grouping or a combination of both Mental Process and Mathematical Concept groupings as the limitations/steps involve mental determination, e.g. observation or judgement or evaluation (See waveforms in the drawings [Fig. 2-4]) , and/or mathematical relationships, e.g. mathematical relationship between leakage and ventilation flow for (1.A), mathematical relationship between at least one measure and the rate of change of the leakage parameter in a time profile for (1.C.2) and mathematical relationship among mouth leakage, at least one measure and other leakage types for (1.C.3), 
while the highlighted limitation/step (1.B) is treated as belonging to Mathematical Concept as the limitation involves determining a leakage rate, i.e. calculation of the leakage rate from at least one leakage parameter. (See spec. leakage rate is … calculated from … parameter [pg. 13 line 1-5])
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application.
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
The above claims comprise the following additional elements: (Side Note: duplicated elements are not repeated)
In Claim 1: “A monitoring system for detecting leakages during ventilation with at least one ventilator”, “one or more sensors”, “at least one monitoring device”, “recording at least one time profile of the leakage parameter”;
In Claim 5: “outputting a characteristic number”;
In Claim 8: “outputting it with at least one warning”;
In Claim 19: “outputting alarm and/or action description”;
As per claim 1, the additional element in the preamble “A monitoring system for detecting leakages during ventilation with at least one ventilator” is not qualified for a meaningful limitation and it only generally links the use of the judicial exception to a particular operation or field of use. The limitations/elements “monitoring system”, “at least one ventilator”, “one or more sensors” and “at least one monitoring device” are not particular in the art. The limitation/step “recording at least one time profile of the leakage parameter” represent a standard data collection step and it only adds insignificant extra solution activity to the judicial exception.
As per claims 5, 8 and 19, the limitations/steps ““outputting a characteristic number”, “outputting it with at least one warning” and “outputting alarm and/or action description”, represent standard output result report step in the art and they only add insignificant extra solution activity to the judicial exception.
In conclusion, the above additional elements, considered individually and in combination with the other claim elements as a whole do not reflect an improvement to the computer technology or other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application. No particular machine or real world transformation are claimed. Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.
Under Step 2B analysis, the above claims fail to include additional elements that are sufficient to amount to significantly more than the judicial exception as shown in the prior art of record. 
The limitations/elements listed as additional elements above are well understood, routine and conventional steps/elements in the art according to the prior art of record. (See Rao, Meyer, Mehta, Austin, Krueger, Evans, Nad, Hedner, Aylsworth and others in the list of prior art cited below)
	Claims 1-20, therefore, are not patent eligible.

Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claims 1-2, 5-7, 14 and 18-20  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Rao (US 20130317765 A1) as best understood by the examiner.
As per claim 1, Rao discloses 
A monitoring system for detecting leakages during ventilation with at least one ventilator (detection apparatus, respiratory apparatus [abs, 0019, 0029, Fig. 1], ventilation [0022, 0024-0026])
wherein the system comprises at least one monitoring device for determining a leakage rate from at least one leakage parameter detected by one or more sensors (detection device … based on the detected leak [abs], leak detection controller, flow sensor [0029, Fig. 1]), 
the monitoring device being suitable and configured for recording at least one time profile of the leakage parameter, (pneumotachograph [0004-0005, 0065], [0040-0041, 0069-0072, Fig. 2-3, 0044-0045, Fig. 6, 6A], [0048-0050, Fig. 9-11], measured and recorded respiratory flow data [0065], signal buffers … maintain a record [0102])
for determining at least one measure for a rate of change of the leakage parameter in a time profile, (flow rate [0004], measure of ventilation and/or a measure of instantaneous leak, determination of contemporaneous change in the measure of ventilation and in the measure of instantaneous leak [0022]) and 
for detecting at least one mouth leakage in accordance with the at least one measure, such that a mouth leakage can be differentiated from at least one other leakage type. (mouth leak, different types of leak [abs, 0021, 0026], classify the leak event form … different types of leak [0042, 0074, Fig. 4 444], mouth leak classifier [0052, 0170, Fig. 13, 1328]).

As per claim 2, Rao discloses claim 1 set forth above.
Rao further discloses detecting a presence of an abrupt leakage reversal using the measure for the rate of change, and for assuming a mouth leakage at least in accordance with an abrupt leakage reversal being present. (valve-like mouth leak events [abs, 0021, 0033-0034, 0041, Fig. 3, 0048, Fig 9]).
As per claim 5, Rao discloses claim 2 set forth above.
Rao discloses characteristic measure  of leakage detection events over time (see [events, time [Fig. 1], event count, time durations [0233])


As per claim 6, Rao discloses claim 1 set forth above.
Rao further discloses detecting a mouth leakage at least in accordance with whether the at least one leakage parameter changes by at least a defined measure within at least one defined time period (events, time [Fig. 1], event count, time durations [0233]).

As per claim 7, Rao discloses claim 6 set forth above.
Although Rao is silent regarding setting a time period to be a maximum of about 30 seconds, it would have been obvious to a person having an ordinary skill in the art to set a time period to be a maximum of about 30 seconds, since setting a size (or time period)  of claim limitations is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

As per claim 14, Rao discloses claim 1 set forth above.
Rao discloses determination of a desired leakage rate by using a leakage rate and closure of a detected mouth leakage (control a mouth leak closed loop module [0234], ML-Closed-Loop variable, function of current patient flow buffer [0237-0238], pressure … control signal may be issued to have a … constant rate [0239])

As per claim 18, Rao discloses claim 1 set forth above.
Rao further discloses the limitation (may detect and report leak events data 109 such as the CML and/or VML events as well as additional data concerning such events [0073], data typical of an epoch captured during a period of CML [0157], recorded [0065, 0133-0134], maintain a record of the … ventilation values [0102]).

As per claim 19, Rao discloses claim 1 set forth above.
Rao further discloses (binary true/false output [0160], CML feature calculation, output … includes … signal [0173-0174], VML, output [0189], message warning [0073], adjust pressure based on a comparison of the adjustment probability and a threshold [0036], to avoid such an impact, the ventilation measure may be altered into an “arousal-free” ventilation measure [0087]).

As per claim 20, Rao discloses claim 1 set forth above.
Rao further discloses the limitation (the ventilation measure processing may also be based on arousal detections so as to minimize the effect of breaths associated with arousal in the ventilation measure. If large arousals are allowed to influence the ventilation measure, the ventilation following the arousal will decrease [0087], CML Type [0075-0143], VML Type [0144-0155]).

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Rao in view of Meyer (T. J. Meyer and et al, “Air Leaking Through the Mouth During Nocturnal Nasal Ventilation: Effect on Sleep Quality”, 1997 American Sleep Disorders Association and Sleep Research Society, Sleep, 20(7):561-569).
As per claims 3 and 11, Rao discloses claim 1 set forth above.
Rao further discloses an abrupt leakage reversal is present when the leakage rate falls (valve-like mouth leak ‘VML’, rapidly falls back, changes in the flow signal such as a sharp negative peak in a nasal flow signal [0071, Fig. 3], flow falling below a threshold [0145], falls below Qcutoff [0150]), but is silent regarding falls at least about 10% within a defined time period.

Meyer discloses the above limitation as a way of example (arousal, sudden change … lasting three seconds, air leakage detected … during ventilation, Apneas were defined as a cessation in airflow for 10 seconds or longer, and hypopneas were defined as >50% reduction in airflow accompanied by at least a 2% drop in oxygen saturation [pg. 562 right col lower middle section]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of Rao in view of Meyer to determine an abrupt leakage reversal is present when the leakage rate falls by at least about 10% within a defined time period for a provision of an improved respiratory solution to the patent with health disorder (Rao – patient with OSA, respiratory treatment apparatus [0003-0017]).

As per claim 11, Rao discloses claim 1 set forth above.
Rao is silent regarding the claim limitation.

Meyer discloses (frequency of occurrence [summary, pg. 562 left col upper section], periodic … movement [pg. 562 right col lower section]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of Rao in view of Meyer to detect the mouth leakage by also at least taking account of how often abrupt leakage reversals occur and/or how regularly abrupt leakage reversals occur as for a provision of an improved respiratory solution to the patent with health disorder.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Rao in view of Mehta (S. Mehta and et al, “Leak compensation in positive pressure ventilators: a lung model study”, European Respiratory Journal 2001; 17: 259–267) and Austin (US 20210113795 A1).
As per claim 4, Rao discloses claim 2 set forth above.
Rao is silent regarding an abrupt leakage reversal is present when the leakage rate falls by at least a defined measure within a maximum of about 8 breaths.

Mehta discloses a commonly recommended number of breaths during normal ventilation (respiratory frequency was set at 20 breaths. min-1 in all of the experiments to reflect commonly recommended breathing rates” [pg. 261 left col lower section]).

Austin discloses typical number of breaths with a certain ventilation flow rate and minimal recommended breath as a few number of breath (person typically breathes at a rate of about 15 breaths per minute (BPM), with Ventilation Vent about 7.5 L / min [0172], sudden leak change handling [0183], minimum breathing rate ‘typically in number of breaths per minutes [0237]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of Rao in view of Mehta and Austin to determine an abrupt leakage reversal is present when the leakage rate falls by at least a defined measure within a maximum of about 8 breaths for a provision of an improved respiratory solution to the patent with health disorder and 
it would be also obvious to a person having an ordinary skill in the art to use 8 breaths as the defined measure since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Rao.
As per claim 8, Rao discloses claim 6 set forth above.
Rao further discloses leakage parameter as (e.g. 1.5 L/min [0124]), but is silent regarding to define measure for the change of the flow is at least a about 10 l/min.

Nonetheless, It would have been obvious to a person having an ordinary skill in the art to define measure for the change of the flow to be at least a about 10 l/min, since changing a size (or a flow rate)  of claim limitations is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Rao in view of Krueger (US20180126104A1).
As per claim 9, Rao discloses claim 1 set forth above.
Rao is silent regarding the claim limitation.

Krueger discloses (cough attack, taking a time interval into consideration, in a volume V or above the tidal volume V, typical for the patient [0035]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of Rao in view of Krueger to take only weighted account of a time period in the time profile of the leakage parameter for the detection of the leakage type when the leakage rate, after the abrupt leakage reversal, still lies above a limit value for a provision of an improved respiratory solution to the patent with health disorder.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Rao in view of Tanaka (JP H11344364 A) and Evans (US 11471627 B2).
As per claim 10, Rao discloses claim 1 set forth above.
Rao is silent regarding claim limitation.
 Tanaka discloses (minute leak warning [0005], warning display) and Evans discloses (output, display, warning, configure flows is at least … 50 … L/min or more).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of Rao in view of Tanaka and Evans to output at least one warning when the leakage rate, on average and/or over a defined time period, is about 50 l/min or more a for a provision of an improved respiratory solution to the patent with health disorder.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Rao in view of Nad (CA 2361631 C).
As per claim 12, Rao discloses claim 1 set forth above.
Rao is silent regarding claim limitation.
Nad discloses (Processing is decided upon when a certain number, for example 2, of successive limited flow respirations or a certain number, for example 5, of successive intermediate respirations take place after for example two normal respirations [pg. 5 line 16-18], measurement is made … the detected oscillation presence time between two successive absence of detected oscillation and the detected oscillation absence time … between two successive presences of detected oscillations [pg. 21 line 24-26]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of Rao in view of Nad to determine a time difference between one abrupt leakage reversal and a past abrupt leakage reversal, and detect the mouth leakage by at least also taking account of how great a difference is between successive abrupt leakage reversals as for a provision of an improved respiratory solution to the patent with health disorder.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Rao.
As per claim 15, Rao discloses claim 1 set forth above.
Rao discloses detecting mouth leakage and determined an arousal type event using detected mouth leakage (VML, valve-like event [abs, 0021, 0033-0034, 0041, Fig. 3, 0048, Fig 9]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of Rao to using a detected mouth leakage as at least one necessary and/or sufficient condition for a detection of an arousal event on the part of a patient as for a provision of an improved respiratory solution to the patent with health disorder and it would be also obvious to a person having an ordinary skill in the art to set a necessary and/or sufficient condition, since it has been held that rearranging limitations of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70 C (CCPA 1950).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Rao in view of Hedner (WO 0191841 A1).
As per claim 16, Rao discloses claim 1 set forth above.
Rao is silent regarding claim limitation.
Hedner discloses (The dynamics of the leak signal were found to differ in speed of onset and shape of the curve, differentiate between the two different forms of leakage ‘mask and mouth’ [pg. 7 line 23-26]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of Rao in view of Hedner to detect a mask leakage as at least one other leakage type, and differentiate at least a mouth leakage and a mask leakage from each other as for a provision of an improved respiratory solution to the patent with health disorder.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Rao in view of Hedner and Meyer.
As per claim 17, Rao discloses claim 1 set forth above.
Rao is silent regarding claim limitation.

Hedner discloses (The dynamics of the leak signal were found to differ in speed of onset and shape of the curve, differentiate between the two different forms of leakage ‘mask and mouth’ [pg. 7 line 23-26]) 

Meyer discloses (arousal, sudden change … lasting three seconds, air leakage detected … during ventilation, Apneas were defined as a cessation in airflow for 10 seconds or longer [pg. 562 right col lower middle section], frequency of occurrence [summary, pg. 562 left col upper section], periodic … movement [pg. 562 right col lower section]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of Rao in view of Hedner and Meyer to differentiate the mask leakage from the mouth leakage at least by a duration for which a defined leakage rate is maintained, and/or differentiate them by a number of defined reversals of the leakage rate as for a provision of an improved respiratory solution to the patent with health disorder.

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  As per claim 13, the closest prior art of record, Rao, Meyer, Mehta, Austin, Kruger, Tanaka, Evans, Ad and Hedna, either singularly or in combination, fail to anticipate or render obvious limitations “detecting the mouth leakage by also at least taking account of arousal events on the part of a patient, and by considering a time overlap of an arousal event with a start of an abrupt leakage reversal as at least one necessary condition for a presence of a mouth leakage”.

Notes with regard to Prior Art
	The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.
Aylsworth (US 20100186741 A1) discloses A method and system for providing therapeutic gas to a patient during positive airway pressure ventilation and, more particularly, detecting the presence of a mouth leak during ventilation and, upon the detection of a mouth leak, reducing the applied pressure so as to reduce irritation and discomfort experienced by the patient [abs].

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS KAY whose telephone number is (408)918-7569.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/DOUGLAS KAY/Primary Examiner, Art Unit 2857